Citation Nr: 1034601	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1951 to July 1972.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the RO which 
denied, in part, service connection for PTSD.  The Board remanded 
the appeal for additional development in April 2005, 2007, and 
2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As noted above, the Board remanded the appeal in April 2009 for a 
VA psychiatric examination to determine whether the Veteran had 
PTSD which was related to service.  The Veteran was then examined 
for VA purposes in May 2009.  The report of that examination 
concludes with a diagnosis of dementia, not otherwise specified 
(NOS) and depressive disorder, NOS, but goes on to state that the 
Veteran's cognitive impairment overshadows any other psychiatric 
symptoms he might be exhibiting.  Although the examiner went on 
to state that no other mental disorder was found, and that the 
Veteran did not have a diagnosis of PTSD, the ambiguity raised by 
expressing the view that his cognitive impairment overshadows any 
other symptoms, in the context of a record showing a diagnosis of 
PTSD by private providers in 1991 and 2003, raises the question 
of whether it may be concluded the Veteran had PTSD at some point 
in the past.  

Given that, together with the Board's previous acceptance that 
the Veteran was present at an air base in Vietnam that 
experienced a number of standoff rocket attacks, and that the 
Veteran performed guard duty of sorts in Vietnam (in addition to 
his primary duty as a baker), further clarification regarding the 
Veteran's psychiatric diagnosis is warranted.  

Accordingly, the claim is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

1.  The claims file should be forwarded to 
the VA psychiatric examiner who evaluated 
the Veteran in May 2009 for review and an 
addendum opinion as to whether it is at 
least as likely as not that the Veteran 
had PTSD at anytime in the past.  

If a prior diagnosis of PTSD is warranted, 
the examiner should clearly identify the 
specific events which are considered 
stressors supporting the diagnosis.  

If the examiner who evaluated the Veteran 
in May 2009 is not available, the claims 
file should be provided to another for the 
requested opinion.  A complete rationale 
and basis for all opinions offered should 
be included any report provided, and if it 
is only possible to theorize or speculate 
as to any matter, why that is so also 
should be explained.  If it is deemed 
necessary to re-examine the Veteran to 
provide the requested opinion, that should 
be arranged.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to find 
against it.  

2.  After the requested development has 
been completed, the claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

